        Case: 6:18-cr-00056-CHB-HAI Doc #: 8 Filed: 10/30/18 Page: 1 of 2 - Page ID#: 17
                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION AT LONDON
                           CRIMINAL MINUTES-ARRAIGNMENT AND PLEA

Case No. 6:18-CR-56-1-CHB-HAI                At: London                     Date October 30, 2018

U.S.A. vs Robert Christopher England                  X present X custody          OR       AGE

DOCKET ENTRY: Defendant arraigned on indictment and advised of all constitutional rights. The United
States made an oral motion for detention of the defendant, and the defendant requested a continuance of the
detention hearing. The United States has a right to the hearing based on the charges. This matter is
scheduled for a detention hearing on November 1, 2018 beginning at the hour of 3:00 p.m.


PRESENT: HON. HANLY A. INGRAM, U.S. MAGISTRATE JUDGE

          Sheila Douglas       Audio File Number            Jason Parman for Jenna Reed
          Deputy Clerk         Court Reporter                 Assistant U.S. Attorney

I, Sheila Douglas, Deputy Clerk, CERTIFY the official record of this proceeding is an audio file
KYED-LON_6-18-CR-56-1-CHB-HAI_20181030_152837

Counsel for Deft       Travis Rossman            X present       retained      X appointed

PROCEEDINGS: INITIAL APPEARANCE AND ARRAIGNMENT

X      Copy of Indictment/Information given to the defendant.

X      Defendant states true name is as it appears on the indictment.

X      Ordered Travis Rossman is appointed Attorney under the Criminal Justice Act. The Court has
       reviewed Defendant=s affidavit which establishes CJA eligibility.

X      Defendant waived formal arraignment and was advised of his/her rights pursuant to Rule 10,
       F.R.Cr.P. Court stated substance of charges and advised Defendant of possible penalties.

X      Defendant waives reading of Indictment-Information            Indictment-Information read.

X      Defendant pleads      Guilty to Counts             X Not guilty to all counts.

X      Assigned for jury trial before Judge Claria H. Boom on December 18, 2018 at 9:30 a.m. Counsel
       to be present at 9:00 a.m. The anticipated length of trial is two (2) days.

X      This matter will be assigned for an evidentiary hearing before Magistrate Judge Hanly A. Ingram
       if any motions are filed which require a hearing.

X      The Court verified that the United States was pursuing appropriate notification of potential
       victim(s), per 18 U.S.C. ' 3771.
        Case: 6:18-cr-00056-CHB-HAI Doc #: 8 Filed: 10/30/18 Page: 2 of 2 - Page ID#: 18



X      Defendant remanded to the custody of the U.S. Marshal pending further orders of this Court.

       Defendant released pursuant to the terms and conditions set forth in the Order Setting Conditions
       of Release.

X      US Probation Office directed to prepare and circulate the Pretrial Services Report to counsel via
       email. The Pretrial Reports are not public record, are not to be reproduced or disclosed to any
       other party, and shall remain confidential as required by 18 U.S.C. ' 3153(c)(1). Counsel shall
       either return the pretrial services report prepared by the United States Probation Office to the
       USPO, or shall permanently delete/destroy all copies thereof (such as electronic copies in an inbox
       or sent mail folder).


Copies: COR, USP, USM


Initials of Deputy Clerk: syd

    TIC: 13 min.
